842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey A. MURR, Plaintiff-Appellant,Lee M. Hikaj, Plaintiff,v.Ronald NELSON, Defendant-Appellee.
No. 87-3894.
United States Court of Appeals, Sixth Circuit.
March 25, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that defendant violated his procedural due process rights under the fourteenth amendment by denying him access to the prison's grievance procedures.


3
Assuming that a liberty interest exists in this case, we conclude the alleged random and unauthorized deprivation of the state created liberty interest fails to rise to a level of constitutional magnitude because the plaintiff failed to plead and prove the inadequacy of state remedies.   See Hudson v. Palmer, 468 U.S. 517 (1984);  Joyce v. Mavromatis, 783 F.2d 56 (6th Cir.1986);  Bacon v. Patera, 772 F.2d 259 (6th Cir.1985);  Wilson v. Beebe, 770 F.2d 578 (6th Cir.1985) (en banc).


4
The district court's judgment is accordingly affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.